DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Page 12, Line 12-15, filed 4/5/2022, with respect to the rejection(s) of claim(s) 1, 24, and 29 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gentile et al. (US 20100031149).

Applicant’s arguments with respect to the amended portions of claim(s) 1, 24, and 29 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 15-19, and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussier et al. ("Lussier" US 20110026898), and further in view of Gentile et al. (“Gentile” US 20100031149), Yang (“Yang” US 20170221371), and Clavel et al. (“Clavel” US 20140168354).

Regarding claim 1, Lussier teaches A method for generating interactive media content on a portable electronic user device, the method including in one or more electronic processing devices: 
a) retrieving an Edit Decision List (EDL), the EDL providing an event driven timeline for the interactive media content including: [Lussier – Para 0171, : teaches generating an editing user interface for editing of media including input for edit commands to a single edit decision list]
i) one or more segments of pre-existing media content to be used in the generation of the interactive media content; [Lussier – Para 0096, 0159: teaches searchable clips that may be separately retrievable]
ii) timestamps for when the one or more segments of pre-existing media content are to be introduced into the timeline and their associated duration; [Lussier – Para 0173: teaches a timeline that displays timestamps of the media as the media is being played]
b) processing the EDL to generate the interactive media content by: [Lussier – Para 0171: teaches providing the single video export based on the single edit decision list modified with edits from the plurality of users on remotely located computer systems]
i) retrieving the one or more segments of pre-existing media content in accordance with associated events in the timeline and causing playback to commence on a display of the user device; [Lussier – Para 0102, 0103, 0118, 0145, 0146: teaches The user may utilize an interface in which their media is displayed in step 1210]
iii) combining the one or more segments with the one or more segments of pre-existing media content in accordance with the event driven timeline of the EDL. [Lussier – Para 0055, 0058, 0052, Fig. 17: teaches combining several video/media files into a larger video/media file, or may add special effects or transitions to such video/media files.  The media files may be edited via an editing interface on the edit module, and changes to media files, transitions, an edit decision list (EDL), and other metadata may be stored in an edit database.] 
 
Lussier teaches generating interactive media content, but does not explicitly teach generating interactive media content on a portable electronic user device; 
iii) one or more user interactions to be used in the generation of the interactive media content; and, 
iv) timestamps for when the one or more user interactions are to be introduced into the timeline and their associated duration; and, 
Further, Lussier teaches processing the EDL to generate interactive content, but does not explicitly teach b) processing to generate the interactive media content in real time by: 
ii) automatically causing a sensing device of the user device to open and capture-the one or more user interactions in accordance with instructions provided by associated events in the timeline of the EDL, wherein at least some of the user interactions are captured due to an event in the EDL that triggers a camera of the user device to perform face tracking, and wherein augmented reality (AR) effects are rendered onto the user's face in accordance with results of the face tracking; and,
Lussier teaches combining one or more segments with one or more segments of pre-existing media content in accordance with the EDL, but does not explicitly teach iii) combining the one or more captured user interactions with the one or more segments of pre-existing media content. 
wherein, each media component is processed on the user device and synchronised within 40 milliseconds per frame, at a rate of 25 frames per second.  

However, Gentile teaches generating interactive media content on a portable electronic user device [Gentile – Para 0067: teaches smart phone, PDA, or other mobile device could comprise the prerecorded content database 101, the video recorder 110 in the form of a camera, the video compositor 120 in the form of compositing software, and/or the display 125] 
iii) one or more user interactions to be used in the generation of the interactive media content; and, [Gentile – Para 0077, Fig. 2: teaches at block 230, user actions are captured for use in inserting the user image and audio into the scene according to metadata] 
iv) timestamps for when the one or more user interactions are to be introduced into the timeline and their associated duration; and, [Gentile – Para 0109: teaches In order to match the original scene with the user images, the scene can be analyzed and metadata can be recorded that captures the in and/or out points, actions, audio, etc.]
b) processing to generate the interactive media content in real time by: [Gentile – Para 0060: teaches the video recorder 110 obtains a real-time video image of a participant that is selectively "inserted" into a scene of the media content 104 from the prerecorded content database 101 to produce a real-time, interactive video image at a display.]
ii) automatically causing a sensing device of the user device to open and capture-the one or more user interactions in accordance with instructions provided by associated events in the timeline, wherein at least some of the user interactions are captured due to an event that triggers a camera of the user device [Gentile – Para 0048: teaches metadata which comprises control data for in/out points for characters in content, actions in the original scene, camera movement, camera control signals, etc.  Para 0080: teaches the metadata associated with the content directs the video recorder to turn on or off at certain times.  Para 0074-0077, Fig. 2: teaches as the scene beings playing, the video compositor displays directions, prompts or instructions to the user, wherein the participant may act out a scene accordingly, while the users’ actions are captured by a video recorder 110 to be used for insertion of the user image and audio inserted into the scene according to metadata.  Para 0104: teaches one set of data file triggers can determine when a user image is to be on or off the screen; another can dictate when a customized special effects layer is activated] 
iii) combining the one or more captured user interactions with the one or more segments of pre-existing media content. [Gentile – Para 0066, 0051, 0065: teaches the media content 104 from the prerecorded content database 101 can be combined with the user video image from the video recorder 110 and/or the user content database 115 to form a combined image without storing such content in a combined file]
Lussier and Gentile are analogous in the art because they are from the same field of combining media content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier in view of Gentile to capturing user interaction in real-time for the reasons of improving the user experience by combining captured user actions into the video.

 Lussier and Gentile teach a trigger of a camera of the user device, but does not explicitly teach ii) automatically capturing the one or more user interactions, triggers a camera of the user device to perform face tracking, and wherein augmented reality (AR) effects [i.e. face masks and/or stickers] are rendered onto the user's face in accordance with results of the face tracking; and
wherein, each media component is processed on the user device and synchronised within 40 milliseconds per frame, at a rate of 25 frames per second.  

However, Yang teaches automatically capturing the one or more user interactions, triggers a camera of the user device to perform face tracking, and wherein augmented reality (AR) effects are rendered onto the user's face in accordance with results of the face tracking; and [Yang – Para 0052: teaches the video recording module 126 first receives a signal from the teacher's computer that the camera has been activated. In response, the video recording module 126 records video of the teacher into a memory. Para 0075: teaches applying the one or more face masks and/or stickers uses facial recognition on the one or more video signals to identify a location and orientation of a face, and facial features such as eyes, nose, ears, etc., of the corresponding user]

Lussier, Gentile, and Yang are analogous in the art because they are from the same field of video signals [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier and Gentile’s camera trigger in view of Yang to AR effects for the reasons of improving user experience by applying effects to the user’s face when capturing the user’s interaction.

Lussier, Gentile, and Yang do not explicitly teach wherein, each media component is processed on the user device and synchronised within 40 milliseconds per frame, at a rate of 25 frames per second.  

However, Clavel teaches wherein, each media component is processed on the user device and synchronised within 40 milliseconds per frame, at a rate of 25 frames per second.  [Clavel – Para 0046, 0042: teaches the device request and receive audio and video streams and are preferably synchronized by dropping or freezing video frames until the timestamps for the audio and video frames substantially match (e.g., within a threshold time period, such as 10 milliseconds)]
Examiner notes Clavel discloses the claimed invention except for a rate of 25 frames per second. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to determine a rate of frames per second, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Lussier, Gentile, Yang, and Clavel are analogous in the art because they are from the same field of audio/video streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier, Gentile, and Yang in view of Clavel to synchronizing for the reasons of improving system speed by synchronizing the content within a determined threshold.

Regarding claim 2, Lussier, Gentile, Yang, and Clavel teaches The method according to claim 1, wherein the method further includes receiving a user input via the user device indicative of a user selection of a type of interactive media content to be generated and whereby the EDL is retrieved at least in part based on the user selection. [Lussier – Para 0038, 0052, Fig. 23: teaches a user may select certain media to create clips in order to submit media/clips to a project]

Regarding claim 3, Lussier, Gentile, Yang, and Clavel teaches the method according to claim 2, wherein the types of interactive media content to be generated include one or more of: 
a) stories; 
b) movies; c) songs; and, [Lussier – Para 0052: teaches clipped selections from user footage from a variety of sources and editing such clips online into a presentation for television, commercials, news, music video, etc.]
d) games.

Regarding claim 4, Lussier, Gentile, Yang, and Clavel teaches the method according to claim 3, wherein a plurality of instances of one or more types of interactive media content are available for user selection. [Lussier – Para 0052: teaches users may be individuals or institutions seeking to create high quality media for any event (including conference, school project, film festival, news release]

Regarding claim 9, Lussier, Gentile, Yang, and Clavel teaches the method according to claim 1, wherein the one or more user interactions include at least one of: 
a) a video recording of the user; and, [Gentile – Para 0077, Fig. 2: teaches at block 230, the image of the participant of the participant is captured by the video recorder 110]
b) an audio recording of the user recorded by a microphone of the user device. 

Regarding claim 10, Lussier, Gentile, Yang, and Clavel teaches the method according to claim 9, wherein the method includes in the one or more electronic processing devices: 
a) causing a camera of the user device to open; [Gentile – Para 0080: teaches the metadata associated with the content directs the video recorder to turn on or off at certain times]
b) performing face tracking on the user's face via the camera; and, [Yang – Para 0032, 0075: teaches the analyzing module 129 analyzes the face of the user via facial recognition]
c) applying an augmented reality (AR) mask to the user's face using results of the face tracking. [Yang - Para 0075: teaches applying the one or more face masks and/or stickers uses facial recognition on the one or more video signals to identify a location and orientation of a face, and facial features such as eyes, nose, ears, etc., of the corresponding user]

Regarding claim 11, Lussier, Gentile, Yang, and Clavel teaches the method according to claim 10, wherein the AR mask is applied to the user's face in the video recording. [Yang – Para 0072: teaches The graphical user interface may comprise a plurality of selectable face masks and/or stickers for overlaying on the one or more video signals]

Regarding claim 12, Lussier, Gentile, Yang, and Clavel teaches the method according to claim 10, wherein the face tracking is used to overlay the AR mask onto a segment of pre-existing media content and the AR mask moves in response to movement of the user's face. [Yang – Para 0072: teaches The graphical user interface may comprise a plurality of selectable face masks and/or stickers for overlaying on the one or more video signals]

Regarding claim 15, Lussier, Gentile, Yang, and Clavel teaches The method according to claim 1, wherein combining the one or more recorded user interactions with the one or more segments of pre-existing media content includes one or more of: 
a) splicing the one or more user interactions between segments of pre-existing media content in accordance with the event driven timeline of the EDL; and, [Lussier – Para 0055, 0058, 0052, Fig. 17: teaches combining several video/media files into a larger video/media file, or may add special effects or transitions to such video/media files.  The media files may be edited via an editing interface on the edit module, and changes to media files, transitions, an edit decision list (EDL), and other metadata may be stored in an edit database.]
b) overlaying the one or more user interactions over one or more segments of pre-existing media content in accordance with the event driven timeline of the EDL. 

Regarding claim 16, Lussier, Gentile, Yang, and Clavel teaches The method according to claim 15, wherein overlaying the one or more user interactions over the one or more segments of pre-existing media content includes applying an audio or visual effect in sync with the time that the user performs the interaction. [Yang – Para 0072: teaches The graphical user interface may comprise a plurality of selectable face masks and/or stickers for overlaying on the one or more video signals. The stickers may comprise any number of graphics, sprites, animations, etc.]

Regarding claim 17, Lussier, Gentile, Yang, and Clavel teaches the method according to claim 1, wherein the EDL includes a single pre-existing audio track that plays for the duration of the generated interactive media content. [Lussier - Para 0126: teaches the user may include several layers of audio while editing the media using the editing interface, and modify the order of the audio files, layering, and volume levels.]

Regarding claim 18, Lussier, Gentile, Yang, and Clavel teaches the method according to claim 1, wherein the processing to generate the interactive media content is performed locally on the user device. [Lussier – Para 0177: teaches execution of said at least one computer to perform functions comprising assembling combined clips and joining the clips to a completed media file in an order specified in the edit decision list]

Regarding claim 19, Lussier, Gentile, Yang, and Clavel teaches the method according to claim 1, wherein the method includes in the one or more electronic processing devices, simultaneously: 
a) decoding one or more segments of pre-existing video content; [Lussier – Para 0105: teaches media ingestion including decoders]
b) reading data from a camera stream; [Lussier – Para 0105: teaches media ingestion for stream audio and video]
c) encoding the data read from the camera stream to form a video clip for replay; and, [Lussier – Para 0105: teaches media ingestion including encoding stream audio and video]
d) performing face tracking on the user's face in the camera stream. [Yang – Para 0032, 0075: teaches the analyzing module 129 analyzes the face of the user via facial recognition]

Regarding claim 23, Lussier, Gentile, Yang, and Clavel teaches the method according to claim 1, wherein the method includes displaying a representation of the interactive media content to the user on the user device as the content is being generated in real time. [Lussier – Para 0145: teaches the system allows collaborators to view the progress of the collaboration by viewing the editing decision list (EDL) updates.]

Regarding System claim 24, claim(s) 24 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1. 
Therefore, claim(s) 24 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.

Regarding claim 25, Lussier, Gentile, Yang, and Clavel teaches the system according to claim 24. wherein the interactive media content is generated by application software executing on the user device. [Lussier – Para 0177: teaches execution of said at least one computer to perform functions comprising assembling combined clips and joining the clips to a completed media file in an order specified in the edit decision list]

Regarding claim 26, Lussier, Gentile, Yang, and Clavel teaches the system according to claim 25, wherein the application software includes a mobile video engine for use in generating the interactive media content. [Gentile – Para 0051, Fig. 1: teaches the video compositor 120 used accessing the washed content and combines the content with the feed from the video recorder]

Regarding claim 27, Lussier, Gentile, Yang, and Clavel teaches the system according to claim 26, wherein the user device includes a data store for storing at least: 
a) the EDL: [Lussier – Para 0172: teaches a storage for recording edit commands to the video based on inputs from the plurality of users from remotely located computer systems onto the single edit decision list;]
b) the one or more segments of pre-existing media content; and, 
c) the generated interactive media content. [Lussier – Para 0074: teaches Storage devices may be utilized to store the various media files, including the original media or video files, clips of the video files]

Regarding claim 28, Lussier, Gentile, Yang, and Clavel teaches the system according to claim 24, wherein the one or more electronic processing devices form part of the user device. [Lussier – Para 0150: teaches a general purpose computer comprising a central processor for data processing and communication arts]

Regarding Apparatus claim 29, claim(s) 29 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1. 
Therefore, claim(s) 29 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.

Regarding claim 30, Lussier, Gentile, Yang, and Clavel teaches the mobile video engine according to claim 29, wherein the mobile video engine causes a representation of the generated interactive media content to be displayed on a display of the user device. [Lussier – Para 0145: teaches the system allows collaborators to view the progress of the collaboration by viewing the editing decision list (EDL) updates.]

Regarding claim 31, Lussier, Gentile, Yang, and Clavel teaches the mobile video engine according to claim 29, wherein the mobile video engine processing is performed locally on the user device. [Gentile – Para 0051, Fig. 1: teaches the video compositor 120 used accessing the washed content and combines the content with the feed from the video recorder]

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussier, Gentile, Yang, and Clavel as applied to claim 4 above, and further in view of Lettau et al. ("Lettau" US 20140304602).

Regarding claim 5, Lussier, Gentile, Yang, and Clavel do not explicitly teach claim 5.  However, Lettau teaches the method according to claim 4, wherein each instance has an associated EDL defining how the interactive media content is to be generated. [Lettau – Para 0045: teaches an edit decision list 210 at a server system 200, creates at least one instruction that corresponds to the association of the instance of the media asset 170 with the media segment 160 and the customization of the instance of the media asset 170.]
Lussier, Gentile, Yang, Clavel, and Lettau are analogous in the art because they are from the same field of media segment representation [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier, Gentile, Yang, and Clavel’s EDL in view of Lettau to media instances for the reasons of improving accuracy by properly specifying which and where each segment should be to the user.

Regarding claim 6, Lussier, Gentile, Yang, Clavel, and Lettau teaches the method according to claim 5, wherein each EDL is stored locally on the user device. [Lussier – Para 0172: teaches a storage for recording edit commands to the video based on inputs from the plurality of users from remotely located computer systems onto the single edit decision list;]

Regarding claim 7, Lussier, Gentile, Yang, Clavel, and Lettau teaches the method according to claim 6, wherein each instance is associated with one or more segments of pre-existing media content that are stored locally on the user device. [Lussier – Para 0055: teaches users upload videos that have been created using user’s video cameras, cell phones, or computers]

Regarding claim 8, Lussier, Gentile, Yang, Clavel, and Lettau teaches the method according to claim 7, wherein the one or more segments of pre-existing media content include one or more of: 
a) video; [Lussier – Para 0058: teaches Media clips may comprise video and/or other media.]
b) audio; 
c) images; and, 
d) overlays and effects.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussier, Gentile, Yang, and Clavel as applied to claim 9 above, and further in view of Tiger et al. ("Tiger" US 20190098252).

Regarding claim 13, Lussier, Gentile, Yang, and Clavel teaches the method according to claim 12, wherein the user can perform interactions via facial movements and gestures and wherein the method further includes in the one or more electronic processing devices:
 a) determining that a facial movement or gesture has been performed using the results of the face tracking; and, [Yang – Para 0075, 0088: teaches applying the one or more face masks and/or stickers uses facial recognition on the one or more video signals to identify a location and orientation of a face, and facial features such as eyes, nose, ears, etc., of the corresponding user]
Lussier, Gentile, Yang, and Clavel teach determining facial movement, but does not explicitly teach b) in response to determining that the facial movement or gesture has been performed, applying an effect to a current scene being generated.

However, Tiger teaches b) in response to determining that the facial movement or gesture has been performed, applying an effect to a current scene being generated. [Tiger – Para 0014, 0038, 0010: teaches the filter may produce an effect of adding an animated mask to the face that fits the user's facial features and mimics the user's movements]
Lussier, Gentile, Yang, Clavel, and Tiger are analogous in the art because they are from the same field of media effects [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier, Gentile, Yang, and Clavel’s facial recognition in view of Tiger to animated masks for the reasons of improving user experience by adding augmented effects to the user’s interactions.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lussier, Gentile, Yang, and Clavel as applied to claim 1 above, and further in view of Gray ("Gray" US 20180367869).

Regarding claim 14, Lussier, Gentile, Yang, and Clavel do not explicitly teach claim 14.  However, Gray teaches the method according to claim 1, wherein the EDL defines at least one interaction cue at a pre-defined timestamp that prompts the user to perform an interaction via the user device and wherein the interaction cue is one or more of: 
a) an on-screen button which is displayed to the user on the user device; [Gray – Para 0025: teaches the interaction module 112 prompts the user interface 108 to display a record button, a live video feed taken by a video camera, and an overlay of the text on the live video feed.]
 b) an audio cue provided in a segment of pre-existing media content; and, 
c) a visual cue provided in a segment of pre-existing media content.
Lussier, Gentile, Yang, Clavel, and Gray are analogous in the art because they are from the same field of video collaboration [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier, Gentile, Yang, and Clavel’s user interactions in view of Gray to user prompts for the reasons of improving efficiency by giving the user the opportunity to record the interactions.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussier, Gentile, Yang, and Clavel as applied to claim 1 above, and further in view of McLaughlin ("McLaughlin" US 20130036201).

Regarding claim 21, Lussier, Gentile, Yang, and Clavel do not explicitly teach claim 21.  However, McLaughlin teaches the method according to claim 1, wherein an offset is added to the EDL to account for user reaction time when performing an interaction to ensure that a user video recording is in sync with one or more segments of pre-existing media content. [McLaughlin – Para 0017: teaches determine an in point of the second video from the particular EDL, pause the second video in the second video playback window a predetermined time before the in point of the second video]
Lussier, Gentile, Yang, Clavel, and McLaughlin are analogous in the art because they are from the same field of video streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier, Gentile, Yang, and Clavel’s user interaction in view of McLaughlin to pausing for the reasons of improving segment transitions by including a pause to account for the user to prepare for the reaction.

Regarding claim 22, Lussier, Gentile, Yang, Clavel, and McLaughlin teaches the method according to claim 21, wherein the offset is indicative of a delay between when the user video recording is initiated and when the video recording is spliced into the interactive media content being generated. [McLaughlin – Para 0017: teaches determine an in point of the second video from the particular EDL, pause the second video in the second video playback window a predetermined time before the in point of the second video]

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussier, Gentile, Yang, and Clavel as applied to claim 1 above, and further in view of Wolf et al. ("Wolf" US 20120197966).

Regarding claim 33, Lussier, Gentile, Yang, and Clavel do not explicitly teach claim 33.  However, Wolf teaches The method according to claim 1, wherein video and audio are synchronised from a single source of media in under 10 milliseconds.  [Wolf – Para 0028: teaches the server 110 could adjust the metadata to indicate dropping five samples (of 32 milliseconds (ms) each) to reduce the difference by 160, leaving only a 2 ms difference between the audio and video media portions, which difference is small enough for the audio and video media portions to be considered synched]
Examiner notes Wolf discloses the claimed invention except for synchronizing under 10 milliseconds. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to reduce delay in synchronization, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Lussier, Gentile, Yang, Clavel, and Wolf are analogous in the art because they are from the same field of audio and video portions [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier, Gentile, Yang, and Clavel in view of Wolf to single source synchronization for the reasons of improving efficiency by allowing the server to make adjustments for synchronization.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussier, Gentile, Yang, and Clavel as applied to claim 1 above, and further in view of Pickens et al. ("Pickens" US 20080028093).

Regarding claim 34, Lussier, Gentile, Yang, and Clavel do not explicitly teach claim 34.  However, Pickens teaches The method according to claim 1, wherein transition from one media source to another occurs in under 1 millisecond.  [Pickens – Para 0027, 0025: teaches A first technique for transitioning a stream of digital video content between stream servers is described wherein the time required for stream server B to provide streamed digital video content to a client is known with relative certainty, e.g., within 10-1,000 milliseconds.]
Examiner notes Pickens discloses the claimed invention except for occurring under 1 millisecond. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to reduce the time determined to transition sources, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Lussier, Gentile, Yang, Clavel, and Pickens are analogous in the art because they are from the same field of streaming digital video content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier, Gentile, Yang, and Clavel in view of Pickens to source transitions for the reasons of improving efficiency by allowing multiple sources to stream content to the user.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussier, Gentile, Yang, and Clavel as applied to claim 1 above, and further in view of Lefevre ("Lefevre" US 20100316281).

Regarding claim 35, Lussier, Gentile, Yang, and Clavel teaches The method according to claim 1, wherein rendering augmented reality effects onto the user's face in accordance with results of the face tracking includes:
a) performing facial analysis in under 15 milliseconds; [Yang - Para 0075: teaches applying the one or more face masks and/or stickers uses facial recognition on the one or more video signals to identify a location and orientation of a face, and facial features such as eyes, nose, ears, etc., of the corresponding user]
Lussier, Gentile, Yang, and Clavel do not explicitly teach b) processing an output of the facial analysis into a 3D affine transformation in under 1 millisecond; and, 
c) compositing and rendering video with 3D meshes in under 10 milliseconds.  

However, Lefevre teaches b) processing an output of the facial analysis into a 3D affine transformation in under 1 millisecond; and, [Lefevre – Para 0010: teaches in response to a matching process with pose and offline key images, It is then possible to find the affine transformation for keying the virtual three-dimensional model of the object to the real object.
c) compositing and rendering video with 3D meshes in under 10 milliseconds.  [Lefevre – Para 0098: teaches in step 510, the three-dimensional generic model of the object is constructed from a generic form of the real object, notably the real object to be found in the video stream, which can be the meshing of the object.
Examiner notes Yang and Lefevre discloses the claimed invention except for facial analysis under 15 milliseconds, outputting into a 3D affine transformation in under 1 millisecond, and rendering 3D meshes in under 10 milliseconds. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to reduce the amount of time to analyze, process, and render, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Lussier, Gentile, Yang, Clavel, and Lefevre are analogous in the art because they are from the same field of augmented reality [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier, Gentile, Yang, and Clavel’s augmented effects in view of Lefevre to rendering 3D objects for the reasons of improving effect placement by allowing processes for 3D modeling of an object.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussier, Gentile, Yang, and Clavel as applied to claim 1 above, and further in view of Yeung et al. ("Yeung" US 20160379599).

Regarding claim 36, Lussier, Gentile, Yang, and Clavel do not explicitly teach claim 36.  However, Yeung teaches The method according to claim 1, wherein a multi-threaded asset loading system is used to asynchronously process the EDL.  [Yeung – Para 0050, 0047: teaches the asset loader 245 may have multiple threads which it may use to process the entries of the queue 240. If a thread is not available, for example, if each thread of the asset loader 245 is already processing an entry of the queue 240, then the process 400 may cycle at 420 until a thread is identified as available.  Examiner notes the event of a thread not being available and the cycle repeating is interpreted to affect synchronization with an EDL and therefore would be asynchronous]
Lussier, Gentile, Yang, Clavel, and Yeung are analogous in the art because they are from the same field of visual assets [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier, Gentile, Yang, and Clavel in view of Yeung to multi thread loading for the reasons of improving efficiency by loading multiple assets at a time.

Allowable Subject Matter
Claims 37 and 38 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 37 and 38, the prior art of record fails to disclose in combination or render obvious The method according to claim 1, wherein the EDL processing includes:
a) determining events in the EDL timeline that require buffering; 
b) deconstructing each event into required work units and initialising them; 
c) placing initialised work units into a pending queue for playback, playback commencing once a signal is received that there are sufficient work units produced or buffered in the pending queue; 
d) transferring work units from the pending queue into an active queue at a specified time; 
e) evaluating active work units for each frame; and, 
f) rendering and compositing the results of work units and presenting them to a display of the user device.
Lussier et al. (US 20110026898) are the closest prior art relating to the applicant’s claimed invention.

Lussier teaches generating an editing user interface for editing of media including input for edit commands to a single edit decision list.  However, Lussier does not explicitly teach determining events that require buffering, deconstructing each event into required work units and initializing them, placing work units into a pending queue for playback, playback commencing when a signal is received that sufficient work units are produced and buffered, evaluating work units for each frame, and rendering the results of the work units. 

Claim 37 and 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426